Judgment, Supreme Court, New York County (Howard Bell, J.), rendered October 26, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The court considered and properly denied youthful offender treatment on the basis of the violent nature of the crime. The record fails to support defendant’s claim that the denial of youthful offender treatment was influenced by misinformation concerning defendant’s prior record. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.